Citation Nr: 0839295	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  08-20 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and J. D., one of the appellant's sons



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.  He died in February 2004.  The appellant is the 
veteran's surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating action in which 
the RO, in pertinent part, denied the above claim.

In September 2006, the appellant and J. D., one of her three 
sons, testified at a video conference hearing before the 
undersigned Veterans Law Judge (VLJ); two other sons were 
observers.  A copy of the transcript is of record.

In January 2007, the Board denied the appellant's claim.  The 
appellant, in turn, appealed the Board's denial to the United 
States Court of Appeals for Veterans Claims (Court).

By an August 2008 Order, the Court granted a Joint Motion for 
Remand (joint motion) filed by counsel for both parties, 
vacating the Board's January 2007 decision and remanding the 
matter on appeal to the Board for action in compliance with 
the joint motion.

The Board points out that, at the time of the decision on 
appeal, and throughout much of the pendency of this appeal, 
the appellant was represented by a veteran's service 
organization, Maine Veterans' Services.  However, in March 
2007, the appellant appointed the attorney listed above as 
her representative for this claim; the Board recognizes the 
change in representation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

As a final preliminary matter, her attorney, in an October 
2008 letter, indicated that the appellant wanted to testify 
at a hearing before a VLJ at the RO (Travel Board).  In this 
regard, the Board notes that the appellant has already been 
placed on the list of persons wishing to appear at a Travel 
Board at the RO in conjunction with a separate appeal of a 
May 2007 RO denial of entitlement to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C. § 1318.

 
REMAND

In light of points raised in the joint motion, and the 
Board's review of the claims file, the Board finds that 
further RO action on the claim on appeal is warranted.

Initially, the Board notes that all notification action 
needed to fairly adjudicate the appellant's request for basic 
eligibility to DIC benefits has not been accomplished.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Board also notes that, in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the Court held that in a claim for DIC benefits, 
VA's notice requirements include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In a March 2004 pre-rating letter and an August 2006 post-
rating letter, the RO gave notice consistent with the 
requirements of Pelegrini and Dingess/Hartman.  However, this 
notice failed to satisfy the three requirements for VCAA 
notice in the context of a claim for DIC benefits, as 
outlined in Hupp.  Hupp, 21 Vet. App. at 352-53.  As the RO 
has failed to provide proper VCAA notice, this should be done 
on remand.

In the joint motion, the parties agreed that the matter on 
appeal should be remanded because the Board provided 
inadequate reasons or bases to support its findings and 
conclusions and because of the Board's reliance on an 
inadequate nexus opinion provided by a VA examiner in July 
2005.  The parties agreed that the RO did not comply with its 
duty to assist the appellant by failing to seek clarification 
of the nexus opinion.  In that opinion, the examiner stated 
that the veteran had far greater asbestos exposure post 
service than in service given the number of years he worked 
post service in high risk trade, and that "it is at least as 
likely as not that the veteran's asbestos exposure was by far 
related" to his post-service occupations.  But the examiner 
did not address whether the level of the veteran's exposure 
in service, regardless of whether it was less than the post-
service level of exposure, could have caused the 
adenocarcinoma that led to his death.  

Under these circumstances, the Board finds that further 
development of this matter is warranted.  On remand, the RO 
should obtain a supplemental medical opinion from a VA 
oncologist as to whether the veteran's exposure to asbestos 
in service caused the adenocarcinoma that led to his death.

Accordingly, the case is REMANDED for the following action:

1.  VA should send the appellant and her 
attorney, a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  VA 
should explain what, if any, information 
and (medical and lay) evidence not 
previously provided to VA is necessary to 
substantiate the appellant's DIC claim; 
and should indicate which portion of the 
evidence, if any, is to be provided by 
the appellant and which portion, if any, 
VA will attempt to obtain on her behalf.  
In particular, the letter should contain 
a statement of the conditions for which 
the veteran was service-connected at the 
time of his death, an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition, 
and an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected consistent with the 
decision in Hupp, cited to above.  

The letter should clearly explain to the 
appellant that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, VA should 
assist her in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
appellant and her attorney of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or a reasonable time period for the 
appellant's response has expired, VA 
should forward the claims file to a VA 
oncologist at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the designated 
physician and the examination report 
should include discussion of the 
veteran's documented medical history and 
the appellant's assertions.  

Based on a review of the claims file, the 
oncologist should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the veteran's 
exposure to asbestos in service caused 
the adenocarcinoma that led to his death.  
For service connection, in-service 
exposure to asbestos need not be the only 
source of such exposure, it must only be 
a contributing source.  In rendering the 
requested opinion, the physician should 
specifically consider and discuss the 
medical opinion given in the July 2005 VA 
examination report and its addendum.  

The physician should set forth all 
examination findings (if any), along with 
the complete rationale for any conclusion 
reached, in a printed (typewritten) 
report.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, VA 
should adjudicate the DIC claim, in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, VA must furnish to 
the appellant and her attorney an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant and her attorney have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




